—Appeal from a judgment (denominated judgment and order) of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered March 30, 2010 in a proceeding pursuant to CPLR article 70. The judgment, inter alia, granted the petition for a writ of habeas corpus and discharged petitioner from the custody of the New York State Office of Mental Health.
It is hereby ordered that the judgment so appealed from is unanimously reversed on the law without costs and the petition is denied.
Same memorandum as in Matter of State of New York v Matter (78 AD3d 1694 [2010] [decided herewith]). Present— Martoche, J.P., Centra, Carni, Lindley and Pine, JJ.